DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of specie 1, claims 1-7 in the reply filed on 8/19/2021 is acknowledged.  However, upon further examination, the examiner recognize that claims 8 and 10-13 also readable on specie 1.  Therefore, claims 8 and 10-13 will also be examined along with the elected claims 1-7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hirokawa (US 2008/0038963).
Regarding claim 8, Hirokawa disclose a plug connector assembly comprising:
a printed circuit board (4);
a first plug connector part (50) arranged on the PCB, the first plug connector part having first contact elements (53);

the first and second plug connector parts being connectable together, wherein the first and second contact elements are connected together when the first and second plug connector parts are connected together;
first and second stamped/bent parts (80) positioned next to respective sides of the first plug connector part and fastened to the PCB, the stamped/bent parts forming respective first and second spring arms; 
a connecting element (32) situated on the base body of the second plug connector part; 
wherein when the first and second plug connector parts are connected together, the connecting element contacts the spring arms thereby establishing an electrical connection between the stamped/bent parts via the connecting element and the spring arms.

Regarding claim 10, Hirokawa disclose the stamped/bent parts are fastened to the PCB by being soldered onto a surface of the PCB.

Regarding claim 11, Hirokawa disclose the stamped/bent parts have press-fit zones (84) that are inserted into boreholes in the PCB for the stamped/bent parts to be fastened to the PCB.

Regarding claim 12, Hirokawa disclose the stamped/bent parts are electro-conductively connected to printed conductors of the PCB.

.

Allowable Subject Matter
Claims 1-7 are allowed.
The prior art of record failed the first one of the second contact elements is external accessible through the first detent recess and electrically connect to the first spring arm when the first and second plug connector parts are connected together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833